Title: Thomas Jefferson to Littleton W. Tazewell, 23 March 1811
From: Jefferson, Thomas
To: Tazewell, Littleton W.


          
            
              Dear Sir
              Monticello Mar. 23. 11.
            
             When I recieved your letter of Dec. 29. my Memoir on the case of the batture was out of my hands, and not recieved by me till within a short time past. I have now made out from that a statement of the facts of the case, and have left 3. blank columns on every page, one to the right & two to the left of the text, for you gentlemen to insert any alterations, or instructions as to the evidence to be obtained which you may think proper.  this is now inclosed to Messrs Hay & Wirt, to recieve their observations, and I have requested them to forward it to you for the same purpose. when you shall have entered your instructions in it, be so good as to return it to me, and I shall forward the identical paper to N.O. to the person who will be engaged to collect the evidence.   I have also inclosed to mr Hay & Wirt, pamphlets, Exhibits, & papers for information according to a list of which I inclose you a copy; except that the 8vo & 4to volumes No 2. therein mentd are now inclosed to you for your own use, and Boqueta’s plan of the city & environs, noting the situation of Gravier’s plantation. you will percieve by this list what authenticated documents we possess & are forwarded to Messrs Hay & Wirt.
            My next task shall be to examine what books of authority are quoted & possessed by me, of which I will send you a note, that you may look out in time for any you may think necessary & not possessed by me. mine my collection shall be sent to Richmond in due time. it will be very voluminous. Accept the assurances of my great esteem & respect.
            
              Th:
              Jefferson
          
          
             P.S. I have desired Messrs H. & W. after reading Moreau’s able Memoir, to detach it from the pamphlets with which it is connected, & return it to me to be forwarded to you for your perusal.
          
         